               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                   Plaintiff,                           8:18-CV-450

vs.
                                                       JUDGMENT
HEBEL PROPERTIES, LLC,

                   Defendant.


      Pursuant to the parties' joint Stipulation for Dismissal (filing 14), this
case is dismissed with prejudice, each party to pay their own costs.


      Dated this 14th day of March, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
